Per Curiam. ■
— The respondent, John Bloor, was convicted of a felony. The conviction was sustained by the court on Bloor’s appeal. (See State v. Bloor, 20 Mont. 574, 52 Pac. 611. After the remittitur from this court was forwarded to the District Court of the First Judicial District in and for Lewis and Clarke county, in which respondent was convicted, the clerk of said District Court, pursuant to the provisons of Section 417 of the Code of Civil Procedure, transmitted to this court a certified copy of the record of conviction. The respondent’s counsel now before this court objects to our jurisdiction because no complaint or accusation has ever been filed as a basis for a proceeding to disbar said Bloor, and because the citation issued herein to said Bloor is not styled “The State of Montana,” as required by the constitution.
We believe no complaint or accusation in writing is necessary where an attorney and counselor has been convicted of a felony, or a misdemeanor involving moral terpitude, and where the record of conviction has been duly certified to this *50court. We also think that it is not necessary to issue or serve any citation upon an attorney or counselor, of proceedings to disbar him, where he has been convicted of a felony, or a misdemeanor involving moral turpitude, and where the record of his conviction has been duly certified to this court, before this court acts,- where such record is the basis of the disbarment proceedings. It is the bounden duty of such attorney, so convicted, to know that the legal consequence of his conviction is his disbarment. There is no discretion in the Supreme Court, for it must proceed, under Section 418 of the Code of Civil Procedure, on receipt of a certified copy of the record of conviction, and by Section 402, Id., the record of conviction is conclusive evidence.
In some cases, upon the record certified to this court, perhaps the question may arise whether or not the offense of which the attorney has been convicted involves moral terpitude or not, but in the present instance it so clearly does that it admits of no argument to the contrary.
Let judgment be entered pursuant to Section 428 of the Code of Civil Procedure.